Citation Nr: 1032820	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-05 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an extension beyond the delimiting date of January 
21, 2007, of the basic 10-year period of eligibility for 
receiving educational assistance under the provisions of Chapter 
30, Title 38, United States Code (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1990 to January 
1997.  He also had reserve service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 decision of the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for an extension beyond the delimiting date of 
January 21, 2007, of the basic 10-year period of eligibility for 
receiving educational assistance under the Montgomery GI Bill.

In this case, the Veteran has asked that the delimiting date for 
eligibility to benefits under the Montgomery GI Bill be extended.  
He asserts that he was unable to use his Montgomery GI Bill 
benefits for a period of time due to disability from a motor 
vehicle accident in December 2005.  The Board notes that an 
extension of the period of eligibility for using Montgomery GI 
Bill benefits can be extended when a veteran is prevented from 
initiating or completing a chosen program of education within the 
otherwise applicable eligibility period because of a physical or 
mental disability that did not result from the veteran's willful 
misconduct.  See 38 C.F.R. § 21.7051(a)(2) (2009).  

In an April 2007 statement, the Veteran indicated that he was 
treated by a physical therapist, chiropractor, and doctor after a 
motor vehicle accident in December 2005.  While some medical 
records have been submitted, it appears that there may be 
outstanding, relevant private treatment records that should be 
obtained.  Therefore, the Veteran should be asked to identify the 
physical therapist, chiropractor, and doctor who treated him 
after his accident and to provide authorization for VA to obtain 
relevant records.  

The Board also notes that in April 2007, a VA form was received 
that appears to indicate the Veteran could not go to school or 
attend training from December 10, 2005 to March 28, 2007 because 
of disability.  It is unclear who completed this form as the 
signature is illegible.  If this form was completed by a medical 
professional, records from that person would be relevant to this 
claim and should be obtained.  The Veteran should be asked to 
identify who completed this form and, if completed by a medical 
professional, to submit authorization for VA to obtain any 
relevant records from the medical professional.  

After any authorization is obtained, appropriate attempts as 
outlined in 38 C.F.R. § 3.159(c) should be made to obtain the 
records.  If the records cannot be obtained, the Veteran should 
be notified.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information 
and authorization to obtain any relevant, 
outstanding treatment records for the period 
from December 2005 through March 2007.  The 
Veteran should specifically be asked to 
provide authorization to obtain records from 
the chiropractor, physical therapist, and the 
physician who treated him for problems with 
his back after a motor vehicle accident in 
December 2005.  

The Veteran should also be asked to identify 
who filled out the statement submitted in 
April 2007 indicating that he was unable to 
attend training from December 2005 through 
March 2007.  If this form was completed by a 
medical professional, relevant records should 
be obtained from that person.

Attempts to obtain any additional evidence 
identified should be made following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


